DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The amendments of 11/18/2021 have been entered in full, Claims 1-34 are pending.
Election/Restrictions
Newly submitted claim 34 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 34, unlike all other claims, recites a composition comprising live cells, as contrasted to composition comprising factors expressed by cells and separated from cells. Consequently, claims 34 would be separately classified, would require a separate search, and examination would likely raise separate issues under 35 U.S.C. 112.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 34 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-33 are under consideration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 remain rejected and new claims 22-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10363285, for reasons of record and the following.
The pending and patented claims are all drawn to methods and compositions for providing to cells a mixture of  FGF2 isoforms present in a soluble cell-free extract or an insoluble cell residue of descendant of MSC that have been transiently transfected with a vector comprising sequences encoding a Notch intracellular domain. Both sets of claims recite neural progenitor cells and endothelial cells as the cells to be contacted with FGF2.  Thus, both sets of claims encompass essentially the same methods. The claims differ mainly in their statements of intended outcome.
It is further noted that new claims 22 and 23 are drawn to identical preparations which differ only by statements of intended use. Dependent claims 24-32 do not further limit the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aizman et al., Stem Cell Res Ther. 2014, 5:29 (‘Aizman’; of record),  Dao et al., J Transl Med. 2013, 11:81 (‘Dao’), and US 20080220085 (Johnstone).
Aizman discloses tests of whether SB623 cells differ from the parental MSC population in their neuropoietic potency, that is, in their ability to stimulate the proliferation of neural precursors and their differentiation into neurons and glia (Introduction, 3rd
Dao teaches that conditioned medium from SB623 cells promoted survival and proliferation of endothelial cells under serum-deprived conditions (Abstract). Dao teaches that conditioned medium from SB623 cells comprises FGF2, which is known from prior art that FGF2 is a potent mitogen and survival factor for endothelial cells, and this may account for the failure of an inhibitor of VEGF to completely inhibit proliferation of endothelial cells (Discussion, 2nd paragraph). Therefore, it is known from Dao that either FGF2 alone or SB623 conditioned medium alone can be used to stimulate proliferation of endothelial cells. 
The combination of FGF2 and SB623 conditioned medium for stimulating proliferation of either neural precursor cells or endothelial cells, as in claim 17, is obvious because it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)) and because supplementation with FGF2 would ensure adequate presence of FGF2 in view of the low levels and batch-to-batch variation in the amount of FGF2 in SB623 conditioned medium.
Dao teaches that the secretion of angiogenic factors is likely to partially explain the previously observed therapeutic efficacy of transplanted SB623 cells for treating stroke. Similarly, Aizman teaches that neurogenic factors secreted by SB623 provide a rationale for treating stroke (Discussion).  Thus, it is known in the art that FGF2 and other factors secreted by SB623 cells are useful for treating stroke. Analogous methods of treating ischemic conditions, including stroke, by administration of media conditioned by mesenchymal stem cells are known in the prior art (Johnstone, [0038-0039], claims 11-12). In view of Aizman and Dao, one of skill in the art at the time the instant application was filed, would view SB623 cells as an advantageous, or at least equivalent, alternative to other types of MSC as a source for 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W 9:00 am-5:30pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647